EXHIBIT 10.38

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of October 28,
2016, is by and among Terra Tech Corp., a Nevada corporation with headquarters
located at 4700 Von Karman Ave., Suite 110, Newport Beach, CA 92660
(the ”Company”), and each of the investors listed on the Schedule of Buyers
attached hereto (individually, a “Buyer” and collectively, the “Buyers”).

 

RECITALS

 

A. The Company and each Buyer desire to enter into this transaction to purchase
the Convertible Notes (as defined below) as set forth herein.

 

B. The Company will sell and issue the Convertible Notes (as defined below) to
each Buyer pursuant to a currently effective shelf registration statement on
Form S-3, which has at least $71,662,500 of unallocated securities, including
Common Stock (as defined below) and Convertible Notes registered thereunder
(File No. 333-210673) (the “Registration Statement”), which Registration
Statement has been declared effective in accordance with the Securities Act of
1933, as amended (the “1933 Act”), by the United States Securities and Exchange
Commission (the “SEC”).

 

C. The Company has authorized a new series of Convertible Notes of the Company
designated as 12% Senior Convertible Promissory Notes (the “Convertible Notes”),
the terms of which are set forth in the 12% Senior Convertible Promissory Note
in the form attached hereto as Exhibit A (together with any Convertible Notes
issued in replacement thereof in accordance with the terms thereof, which
Convertible Notes shall be convertible into Common Stock (such shares of Common
Stock issuable pursuant to the terms of the Convertible Notes, including,
without limitation, upon conversion or otherwise, collectively, the “Conversion
Shares”), in accordance with the terms of the Convertible Notes.

 

D. Each Buyer wishes to purchase, and the Company wishes to sell, at the Closing
(as defined below) upon the terms stated in this Agreement, the aggregate number
of Convertible Notes set forth opposite such Buyer’s name in column (2) on the
Schedule of Buyers (which aggregate amount for all Buyers shall be $7,051,000
Convertible Notes.

 

E. The Convertible Notes and the Conversion Shares are collectively referred to
herein as the “Securities.”

 



 1

 



 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

 

1. PURCHASE AND SALE OF CONVERTIBLE NOTES.

 

(a) Convertible Notes. The Company shall issue and sell to each Buyer, and each
Buyer severally, but not jointly, shall purchase from the Company on the Closing
Date (as defined below), the aggregate number of Convertible Notes, as is set
forth opposite such Buyer’s name in column (2) on the Schedule of Buyers.

 

(b) Closing. The closing (the “Closing”) of the purchase of the Convertible
Notes shall occur at the offices of Robinson Brog Leinwand Greene Genovese &
Gluck, P.C. The date and time of the Closing (the “Closing Date”) shall be 10:00
a.m., New York time, on the date hereof (or such earlier date as is mutually
agreed to by the Company and each Buyer).

 

(c) Purchase Price. The aggregate purchase price for the Convertible Notes to be
purchased by each Buyer at the Closing (the “Purchase Price”) shall be the
amount set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers.

 

(d) Reserved.

 

(e) Payment of Purchase Price; Deliveries. On the Closing Date, (x) each Buyer
shall pay its respective Purchase Price to the Company for the Convertible Notes
to be issued and sold to such Buyer at the Closing, by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions, (less, in the case of any applicable Buyer, the amounts withheld
pursuant to Section 4(j)), and (y) the Company shall (A) deliver to each Buyer
notes representing such aggregate number of Convertible Notes as is set forth
opposite such Buyer’s name in column (2) of the Schedule of Buyers, and (B)
deliver to each such Buyer the other documents, instruments and certificates set
forth in Section 6 duly executed on behalf of the Company.

 

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that:

 

(a) Organization; Validity; Enforcement. Such Buyer is either an individual or
an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. This Agreement
has been duly and validly authorized, executed and delivered on behalf of such
Buyer and constitutes the legal, valid and binding obligations of such Buyer
enforceable against such Buyer in accordance with its terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 



 2

 



 

(b) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby and the other Transaction Documents will not (i) result in a violation of
the organizational documents of such Buyer, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Buyer is a party or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Buyer, except, in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Buyer to perform its obligations
hereunder.

 

(c) Short Sale. Each Buyer represents and warrants to the Company that at no
time prior to the date of this Agreement has any Restricted Person (as defined
herein) engaged in or effected, in any manner whatsoever, directly or
indirectly, any (i) “short sale” (as such term is defined in Rule 200 of
Regulation SHO of the 1934 Act (as defined herein)) of the Common Stock or (ii)
hedging transaction, which establishes a Net Short Position (as defined herein)
with respect to the Common Stock.

 

(d) Investment Purpose. Each Buyer is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of 1933 Act or any applicable state
securities law, has no present intention of distributing any of such Securities
in violation of the 1933 Act or any applicable state securities law and has no
direct or indirect arrangement or understandings with any other Persons to
distribute or regarding the distribution of such Securities in violation of the
1933 Act or any applicable state securities law (this representation and
warranty not limiting any Buyer’s right to sell the Securities at any time
pursuant to any registration statement registering the resale thereof or
otherwise in compliance with applicable federal and state securities laws). Each
Buyer is acquiring the Securities hereunder in the ordinary course of its
business.

 

(e) Accredited Buyer Status. Each Buyer is an “accredited Buyer” as that term is
defined in Rule 501(a)(3) of Regulation D promulgated under the 1933 Act.

 

(f) Reserved.

 

(g) Information. Each Buyer understands that its investment in the Securities
involves a high degree of risk. Each Buyer (i) is able to bear the economic risk
of an investment in the Securities including a total loss thereof, (ii) has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the proposed investment in the Securities and
(iii) has had an opportunity to ask questions of and receive answers from the
officers of the Company concerning the financial condition and business of the
Company and others matters related to an investment in the Securities. Neither
such inquiries nor any other due diligence investigations conducted by the
Buyers or their respective representatives shall modify, amend or affect each
Buyer’s right to rely on the Company’s representations and warranties contained
in Section 3 below. Each Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

 

(h) Transfer or Sale. Each Buyer understands that (i) the Securities may not be
offered for sale, sold, assigned or transferred unless (A) registered pursuant
to the 1933 Act or (B) an exemption exists permitting such Securities to be
sold, assigned or transferred without such registration; (ii) any sale of the
Securities made in reliance on Rule 144 under the 1933 Act may be made only in
accordance with the terms of Rule 144 under the 1933 Act and further, if Rule
144 under the 1933 Act is not applicable, any resale of the Securities under
circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder.

 



 3

 



 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

Except as set forth in the Disclosure Schedules, which Disclosure Schedules
shall be deemed a part hereof and shall qualify any representation or otherwise
made herein to the extent of the disclosure contained in the corresponding
section of the Disclosure Schedules (but in no event shall qualify any indemnity
obligation of the Company hereunder), the Company (which for purposes of this
Section 3 means the Company and all of its Subsidiaries) represents and warrants
to each Purchaser that on each Closing Date:

 

(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3(a). Except as set forth on Schedule 3(a), the Company
owns, directly or indirectly, all of the capital stock or other equity interests
of each Subsidiary free and clear of any Liens, and all of the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.

 

(b) Organization, Etc. The Company and each of the Subsidiaries is duly
organized, validly existing and in good standing under the laws of the state of
their respective organization and are duly qualified and in good standing or has
applied for qualification as a foreign corporation authorized to do business in
each jurisdiction where, because of the nature of its activities or properties,
such qualification is required except where the failure to be so qualified would
not reasonably be expected to have a Material Adverse Effect.

 

(c) Authorization: No Conflict. The execution, delivery and performance of the
Documents and the transactions contemplated thereby by the Company, including,
but not limited to, the sale and issuance of the Convertible Notes for the
Purchase Price, the reservation for issuance of the shares of Common Stock
required to be reserved pursuant to the terms of the Convertible Notes and of
the sale and issuance the Conversion Shares into which the Convertible Notes are
convertible (i) are within the Company’s corporate powers, (ii) have been duly
authorized by all necessary action by or on behalf of the Company (and/or its
stockholders to the extent required by law), (iii) the Company has received all
necessary and/or required governmental, regulatory and other approvals and
consents (if any shall be required), (iv) do not and shall not contravene or
conflict with any provision of, or require any consents under (1) any law, rule,
regulation or ordinance, (2) the Company’s organizational documents; and/or (3)
any agreement binding upon the Company or any of the Company’s properties except
as would not reasonably be expected to have a Material Adverse Effect, and (v)
do not result in, or require, the creation or imposition of any Lien and/or
encumbrance on any of the Company’s properties or revenues pursuant to any law,
rule, regulation or ordinance or otherwise. 

 



 4

 



  

(d) Issuance of Securities; Registration Statement. The issuance of the
Convertible Notes are duly authorized and, upon issuance in accordance with the
terms of the Transaction Documents, shall be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, mortgages,
defects, claims, liens, pledges, charges, taxes, rights of first refusal,
encumbrances, security interests and other encumbrances (collectively “Liens”)
with respect to the issuance thereof. As of the Closing, the Company shall have
reserved from its duly authorized capital stock not less than 100% of the sum of
(i) the maximum number of Conversion Shares issuable pursuant to the terms of
the Convertible Notes, including, without limitation, upon conversion or
otherwise (assuming for such purpose that (x) such Convertible Notes are
convertible at the initial Conversion Price (as defined in the Convertible
Notes), (y) dividends on the Convertible Notes shall accrue through the twelve
month anniversary of the Closing Date and will be converted in shares of Common
Stock at a dividend conversion price equal to the initial Conversion Price and
(z) any such conversion shall not take into account any limitations on the
conversion of the Convertible Notes set forth in the Convertible Notes) (the
“Required Reserve Amount”). “Common Stock” means (i) the Company’s shares of
common stock, $0.001 par value per share, and (ii) any capital stock into which
such common stock shall have been changed or any share capital resulting from a
reclassification of such common stock. The issuance of the Conversion Shares are
duly authorized, and upon issuance in accordance with the Convertible Notes, the
Conversion Shares when issued, will be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, taxes or Liens
with respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. The issuance by the Company of the
Securities have been registered under the 1933 Act, the Securities are being
issued pursuant to the Registration Statement and all of the Securities are
freely transferable and freely tradable by each of the Buyers without
restriction, whether by way of registration or some exemption therefrom. The
Registration Statement is effective and available for the issuance of the
Securities thereunder and the Company has not received any notice that the SEC
has issued or intends to issue a stop-order with respect to the Registration
Statement or that the SEC otherwise has suspended or withdrawn the effectiveness
of the Registration Statement, either temporarily or permanently, or intends or
has threatened in writing to do so. The “Plan of Distribution” section under the
Registration Statement permits the issuance and sale of the Securities hereunder
and as contemplated by the other Transaction Documents. Upon receipt of the
Securities, each of the Buyers will have good and marketable title to the
Securities. The Registration Statement and any prospectus included therein,
including the Prospectus and the Prospectus Supplement, complied in all material
respects with the requirements of the 1933 Act and the 1934 Act and the rules
and regulations of the SEC promulgated thereunder and all other applicable laws
and regulations. At the time the Registration Statement and any amendments
thereto became effective, at the date of this Agreement and at each deemed
effective date thereof pursuant to Rule 430B(f)(2) of the 1933 Act, the
Registration Statement and any amendments thereto complied and will comply in
all material respects with the requirements of the 1933 Act and did not and will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading. The Prospectus and any amendments or supplements thereto
(including, without limitation the Prospectus Supplement), at the time the
Prospectus or any amendment or supplement thereto was issued and at the Closing
Date, complied, and will comply, in all material respects with the requirements
of the 1933 Act and did not, and will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Company meets all of the requirements for the use of Form
S-3 under the 1933 Act for the offering and sale of the Securities contemplated
by this Agreement and the other Transaction Documents, and the SEC has not
notified the Company of any objection to the use of the form of the Registration
Statement pursuant to Rule 401(g)(1) under the 1933 Act. The Registration
Statement meets the requirements set forth in Rule 415(a)(1)(x) under the 1933
Act. At the earliest time after the filing of the Registration Statement that
the Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2) under the 1933 Act) relating to any of the Securities,
the Company was not and is not an “Ineligible Issuer” (as defined in Rule 405
under the 1933 Act). The Company (i) has not distributed any offering material
in connection with the offer or sale of any of the Securities and (ii) until no
Buyer holds any of the Securities, shall not distribute any offering material in
connection with the offer or sale of any of the Securities to, or by, any of the
Buyers (if required), in each case, other than the Registration Statement, the
Prospectus or the Prospectus Supplement. The offering of the Securities have
been registered with the SEC on Form S-3 under the 1933 Act, and the Securities
are being offered pursuant to Rule 415 promulgated under the 1933 Act.

 



 5

 



 

(e) Validity and Binding Nature. The Documents to which the Company is a party
are the legal, valid and binding obligations of the Company, enforceable against
the Company in accordance with their respective terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization and other similar laws
of general application affecting the rights and remedies of creditors and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

(f) Title to Assets. The Company has good and marketable title to all assets
owned by Company.

 

(h) No Violations of Laws. The Company is not in violation of any law,
ordinance, rule, regulation, judgment, decree or order of any federal, state or
local governmental body or court and/or regulatory or self-regulatory body.

 

(i) Burdensome Obligations. The Company is not a party to any indenture,
agreement, lease, contract, deed or other instrument, or subject to any
partnership restrictions or has any knowledge of anything which could have a
Material Adverse Effect.

 

(j) Taxes. All federal, and material state and local tax returns required to be
filed by the Company have been filed with the appropriate governmental agencies
and all taxes due and payable by the Company have been timely paid.

 

(k) Employee Benefit Plans. The term “Plan” means an “employee pension benefit
plan” (as defined in Section 3 of Employee Retirement Income Security Act of
1974, as amended from time to time (“ERISA”)) which is or has been established
or maintained, or to which contributions are or have been made, by the Company.
Each plan and/or employee benefit plan (as defined in Section 3(3) of ERISA), if
any, maintained by the Company complies in all material respects with all
applicable requirements of law and regulations and all payments and
contributions required to be made with respect to such plans have been timely
made.

 

(l) Federal Laws and Regulations. The Company is not (i) an “investment company”
or a company “controlled”, whether directly or indirectly, by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended;
or (ii) engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System).

 

(m) Fiscal Year. The fiscal year of the Company ends on December 31 of each
year.

 



 6

 



 

(n) Subsidiaries; Etc. All Subsidiaries of the Company and the locations thereof
on the Closing Date are set forth in the SEC Reports. The SEC Reports set forth,
as of the Closing Date, the Company’s jurisdiction of organization and the
location of Company’s executive offices and other places of business.

 

(o) Officers and Ownership. As of the date hereof, the Persons set forth in the
SEC Reports (i) hold the respective office or offices, position or positions
(including director positions if a director), in the Company and (ii) except as
may be updated by a subsequent filing of Form 4 or 5, own the percentage of each
and every class of issued and outstanding capital stock, other ownership
interests and/or securities of the Company and the voting power over said
capital stock, other ownership interests and/or securities of the Company.

 

(p) Rule 506(d) Bad Actor Disqualification Representations and Covenants.

 

(i) No Disqualification Events. Neither the Company, nor any of its
predecessors, affiliates, any manager, executive officer, other officer of the
Company participating in the offering, any beneficial owner (as that term is
defined in Rule 13d-3 under the Exchange Act) of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity as of the date of this Agreement and
on the Closing Date (each, a “Company Covered Person” and, together, “Company
Covered Persons”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). The Company has exercised reasonable care to determine (A)
the identity of each person that is a Company Covered Person; and (B) whether
any Company Covered Person is subject to a Disqualification Event. The Company
will comply with its disclosure obligations under Rule 506(e).

 

(ii) Other Covered Persons. The Company is not aware of any person (other than
any Company Covered Person) who has been or will be paid (directly or
indirectly) remuneration in connection with the purchase and sale of the
Convertible Notes who is subject to a Disqualification Event (each, an “Other
Covered Person”).

 

(iii) Reasonable Notification Procedures. With respect to each Company Covered
Person, the Company has established procedures reasonably designed to ensure
that the Company receives notice from each such Company Covered Person of (A)
any Disqualification Event relating to that Company Covered Person, and (B) any
event that would, with the passage of time, become a Disqualification Event
relating to that Company Covered Person; in each case occurring up to and
including the Closing Date.

 

(iv) Notice of Disqualification Events. The Company will notify the Purchasers
immediately in writing upon becoming aware of (A) any Disqualification Event
relating to any Company Covered Person and (B) any event that would, with the
passage of time, become a Disqualification Event relating to any Company Covered
Person and/or Other Covered Person.

 



 7

 



  

(q) Accuracy of Information, Etc. No statement or information contained in this
Agreement, the SEC Reports, any other Document or any other document,
certificate or statement furnished to the Purchasers by or on behalf of the
Company in writing for use in connection with the transactions contemplated by
this Agreement and/or the other Documents contained, as of the date such
statement, information, document or certificate was made or furnished, as the
case may be, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein,
taken as a whole, not materially misleading. There is no fact known to the
Company that could have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Documents, or in any other documents,
certificates and statements furnished to the Purchasers for use in connection
with the transactions contemplated hereby and by the other Documents.

 

(r) Solvency. Immediately prior to, and immediately following the Closing Date,
after giving effect to the incurrence of all Indebtedness and all other
obligations being incurred by the Company pursuant hereto and the other
Documents including, but not limited to, all Liabilities and pursuant to the
other Documents and the use of the Purchase Price as provided elsewhere herein,
the Company is, and will be able to, pay its obligations in the ordinary course
as they come due.

 

(s) Affiliate Transactions. Other than as disclosed in the SEC Reports, the
Company has not purchased, acquired or leased any property from, or sold,
transferred or leased any property to, or entered into any other transaction
with (i) any Affiliate, (ii) any officer, director, manager, stockholder or
member of the Company or any Affiliate of any thereof, or (iii) any member of
the immediate family of any of the foregoing, except on terms comparable to the
terms that would prevail in an arms-length transaction between unaffiliated
third parties.

 

(t) Intellectual Property. The Company has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights as described in the SEC Reports as necessary
or required for use in connection with its business and which the failure to so
have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). None of, and the Company has not received a notice (written
or otherwise) that any of, the Intellectual Property Rights has expired,
terminated or been abandoned, or is expected to expire or terminate or be
abandoned. The Company has not received, since the date of the latest audited
financial statements included within the SEC Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. The Company has taken reasonable security measures to protect
the secrecy, confidentiality and value of all of its intellectual property,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. All Intellectual
Property Rights of the Company are set forth in the SEC Reports.

 

(u) Variable Rate Securities. The Company has not directly and/or indirectly
entered into, any agreement that (except for the transactions contemplated
hereby) could constitute a, nor has the Company any intention and/or obligation
to enter into any, Variable Rate Transaction.

 



 8

 



 

(v) USA Patriot Act. The Company is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the USA Patriot Act (Title III of
Pub. L. 107-56, signed into law on October 26, 2001) (the “Act”). No part of the
proceeds of the Convertible Notes will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

(w) Foreign Asset Control Laws. The Company is not a Person named on a list
published by OFAC or a Person with whom dealings are prohibited under any OFAC
Regulations.

 

(x) Indebtedness; Liens, Etc. Except for Permitted Indebtedness and Permitted
Liens, the Company has no Indebtedness nor any Liens other than as disclosed
herein or on the Schedule 3(x).

 

(y) Authorization; Enforcement. All corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of the Documents and the performance of all obligations
of the Company under the Documents and have been taken on or prior to the date
hereof. Each of the Documents has been duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except: (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by general
equitable principles regardless of whether such enforcement is considered in a
proceeding in equity or at law, (iii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iv) insofar as indemnification and contribution provisions may be
limited by applicable law. 

 

(z) Valid Issuance of the Convertible Notes, and Underlying Shares, Etc. The
Convertible Notes have been duly authorized and, when issued and paid for in
accordance with this Agreement, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens and all restrictions on transfer
other than those expressly imposed by the federal securities laws and vest in
the Purchasers full and sole title and power to the Convertible Notes purchased
hereby by the Purchasers, free and clear of all Liens, and restrictions on
transfer other than those imposed by the federal securities laws. All Conversion
Shares, when issued pursuant to conversion of the Convertible Notes, will be
duly and validly issued, fully paid and nonassessable, will be free and clear of
all Liens and vest in the holder full and sole title and power to such
securities. The Company has reserved from its duly authorized unissued Common
Stock, the Required Reserve Amount, which Required Reserve Amount shall be
continuously determined by the Company to ensure that the Required Reserve
Amount is in reserve with the Transfer Agent at all times. The Convertible Notes
and Conversion Shares, shall sometimes be collectively referred to as the
“Securities.”

 

(aa) Offering. The offer and sale of the Convertible Notes, as contemplated by
this Agreement, are exempt from the registration requirements of the Securities
Act, and the qualification or registration requirements of state securities laws
or other applicable blue sky laws. Neither the Company nor any authorized agent
acting on its behalf will take any action hereafter that would cause the loss of
such exemptions.

 



 9

 



  

(bb) Capitalization and Voting Rights. The authorized capital stock of the
Company and all securities of the Company issued and outstanding are set forth
in the SEC Reports as of the dates reflected therein. All of the outstanding
shares of Common Stock and other securities of the Company have been duly
authorized and validly issued, and are fully paid and nonassessable. Except as
set forth in the SEC Reports, there are no agreements or arrangements under
which the Company is obligated to register the sale of any of the Company’s
securities under the Securities Act. Except as set forth in the SEC Reports, no
shares of Common Stock and/or other securities of the Company are entitled to
preemptive rights and there are no outstanding debt securities and no contracts,
commitments, understandings, or arrangements by which the Company is or may
become bound to issue additional shares of the capital stock and/or other
securities of the Company or options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into or exchangeable for, any shares of capital stock of the
Company other than those issued or granted in the ordinary course of business
pursuant to the Company’s equity incentive and/or compensatory plans or
arrangements. Except for customary transfer restrictions contained in agreements
entered into by the Company to sell restricted securities and/or as set forth in
the SEC Reports, the Company is not a party to, and it has no knowledge of, any
agreement restricting the voting or transfer of any shares of the capital stock
and/or other securities of the Company. Except as set forth in the SEC Reports,
the offer and sale of all capital stock, convertible or exchangeable securities,
rights, warrants, options and/or any other securities of the Company when any
such securities of the Company were issued complied with all applicable federal
and state securities laws, and no current and/or prior holder of any securities
of the Company has any right of rescission or damages or any “put” or similar
right with respect thereto that would have a Material Adverse Effect. Except as
set forth in the SEC Reports, there are no securities or instruments of the
Company containing anti-dilution or similar provisions that will be triggered by
the issuance and/or sale of the Securities and/or the consummation of the
transactions described herein or in any of the other Documents.

 

(cc) SEC Reports. The Company is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act and the Company is current in its filing
obligations under the Exchange Act, including, without limitation, its filings
of Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current
Reports on Form 8-K (collectively, the “SEC Reports”). The SEC Reports, at the
time filed with the SEC, did not contain any untrue statement of a material fact
or omit to state any fact necessary to make any statement therein not
misleading. All financial statements included in the SEC Reports (the “Financial
Statements”) have been prepared, if so required, in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis throughout the periods indicated and with each other, except that
unaudited Financial Statements may not contain all footnotes required by
generally accepted accounting principles. The Financial Statements fairly
present, in all material respects, the financial condition and operating results
of the Company as of the dates, and for the periods, indicated therein, subject
in the case of unaudited Financial Statements to normal year-end audit
adjustments.

 

(dd) Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof.

 

(ee) Arbitration, Absence of Litigation. Other than as disclosed in the SEC
Reports, there is no action, suit, proceeding, inquiry or investigation before
or by any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company, the Common Stock or any of the Company’s officers or
directors or 5% or greater stockholders in their capacities as such.

 



 10

 



  

(ff) Material Changes; Undisclosed Events, Liabilities or Developments. Except
as provided in Schedule 3(ff), since the date of the latest audited Financial
Statements included in the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed with the SEC prior to the date hereof: (i) there has
been no event, occurrence or development that has had or that could reasonably
be expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
Financial Statements pursuant to GAAP or disclosed in SEC Reports pursuant to
SEC rules and/or regulations, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or affiliate, except pursuant to existing Company stock option plans.
The Company does not have pending before the Commission any request for
confidential treatment of information. Except for the issuance of the Securities
contemplated by this Agreement, no event, liability, fact, circumstance,
occurrence or development has occurred or exists or is reasonably expected to
occur or exist with respect to the Company or its business, properties,
operations, assets or financial condition that would be required to be disclosed
by the Company under applicable securities laws at the time this representation
is made or deemed made that has not been publicly disclosed at least one Trading
Day prior to the date that this representation is made.

 

(gg) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Documents, the Company confirms that neither it
nor any other Person acting on its behalf has provided any Purchaser or its
respective agents or counsel with any information that constitutes material,
non-public information. The Company understands that each Purchaser may rely on
the Documents, the information included therein, including, but not limited to,
the foregoing representation and the SEC Reports in purchasing the Convertible
Notes. All of the disclosure furnished by or on behalf of the Company to the
Purchasers in the Documents and/or in the SEC Reports, regarding, among other
matters relating to the Company, its business and the transactions contemplated
in the Documents, is true and correct in all material respects as of the date
made and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
Company acknowledges and agrees that none of the Purchasers does make nor has
made any representations or warranties with respect to the transactions
contemplated in the Documents other than those specifically set forth in Section
2 hereof.

 

(hh) No Integrated Offering. Assuming the accuracy of the representations and
warranties set forth in Section 2, neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the issuance and/or sale
of the Securities to be integrated with prior offerings of securities by the
Company for purposes of (i) the Securities Act that would require the
registration of any such Securities and/or any other securities of the Company
under the Securities Act, or (ii) any stockholder-approval provisions of any
Trading Market on which any of the securities of the Company are listed,
eligible for quotation and/or designated.

 



 11

 



 

(ii) Bankruptcy Status; Indebtedness. The Company has no current intention or
expectation to file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the applicable
representation date. All outstanding material secured and unsecured Indebtedness
(as defined below) of the Company, or for which the Company has commitments, is
set forth in the SEC Reports.

 

(jj) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(kk) No Consents, Etc. No direct or indirect consent, approval, authorization or
similar item is required to be obtained by the Company to enter into this
Agreement, the Convertible Notes, and/or the other Documents to which it is a
party and to perform or undertake any of the transactions contemplated pursuant
to this Agreement, the Convertible Notes, and/or any of the other Documents to
which it is a party.

 

(ll) Listing of Securities. All Underlying Shares have been approved, if so
required, for listing or quotation on the Trading Market, subject only to notice
of issuance.

 

(mm) Dilutive Effect. The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Convertible Notes, pursuant
to the terms thereof, will increase in certain circumstances. The Company
further acknowledges that its obligations to issue Conversion Shares pursuant to
the terms of the Convertible Notes in accordance with this Agreement and the
Convertible Notes are, in each case, absolute and unconditional regardless of
the dilutive effect that any such issuances may have on the percentage ownership
interests of other stockholders of the Company.

 

(nn) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provisions under the Company’s Articles of Incorporation or the
laws of the jurisdiction of its formation that are or could become applicable to
the Purchasers as a result of the transactions contemplated by this Agreement
and/or the other Documents, including, without limitation, the Company’s
issuance of the Securities and each Purchaser’s ownership of the Securities. The
Company has not adopted a stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company. 

 



 12

 



 

(oo) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Securities, or (iii) paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.

 

(pp) DTC Eligible. The Common Stock is DTC eligible and DTC has not placed a
“freeze” or a “chill” on the Common Stock and the Company has no reason to
believe that DTC has any intention to make the Common Stock not DTC eligible, or
place a “freeze” or “chill” on the Common Stock.

 

(qq) No Delisting from Trading Market. The Common Stock is eligible for
quotation on the Principal Market and the Company has no reason to believe that
the Principal Market has any intention of delisting the Common Stock from the
Principal Market.

 

(rr) No General Solicitation. Neither the Company, nor any of its affiliates,
nor, to the knowledge of the Company, any Person acting on its behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Securities.

 

(ss) Acknowledgment Regarding each Purchaser’s Purchase of Convertible Notes.
The Company acknowledges and agrees that each Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to the other Documents and
the transactions contemplated hereby and thereby and that such Purchaser is not
(i) an officer or director of the Company, (ii) an Affiliate of the Company or
(iii) to the knowledge of the Company, a “beneficial owner” of more than 10% of
the shares of Common Stock (as defined for purposes of Rule 13d-3 of the
Exchange Act. The Company further acknowledges that each Purchaser is not acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to the Documents and the transactions contemplated hereby and
thereby, and any advice given by such Purchaser or any of its representatives or
agents in connection with the Documents and the transactions contemplated hereby
and thereby is merely incidental to such Purchaser’s purchase of the Securities.
The Company further represents to each Purchaser that the Company’s decision to
enter into the Documents has been based solely on the independent evaluation by
the Company and its representatives.

 

(tt) Reserved.

 

(uu) Off-Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.

 



 13

 



 

(vv) Subsidiary Rights. Except as set forth on Schedule 3.1(vv), the Company has
the unrestricted right to vote, and (subject to limitations imposed by
applicable law) to receive dividends and distributions on, all capital
securities of its Subsidiaries as owned by the Company or any Subsidiary.

 

(ww) Internal Accounting and Disclosure Controls. Other than as disclosed in the
SEC Reports, the Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. Other than as disclosed in the SEC Reports, the Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15 under
the Exchange Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure. Other than as disclosed in the SEC Reports,
during the twelve months prior to a Closing Date, the Company has not received
any notice or correspondence from any accountant relating to any material
weakness in any part of the system of internal accounting controls of the
Company.

 

4. COVENANTS.

 

(a) Maintenance of Registration Statement. For so long as any of the Convertible
Notes remain outstanding, the Company shall use its reasonable best efforts to
maintain the effectiveness of the Registration Statement for the issuance
thereunder of the Conversion Shares, provided that if at any time while the
Convertible Notes are outstanding the Company shall be ineligible to utilize
Form S-3 (or any successor form) for the purpose of issuance of the Conversion
Shares, the Company shall promptly amend the Registration Statement on such
other form as may be necessary to maintain the effectiveness of the Registration
Statement for this purpose. If at any time following the date hereof the
Registration Statement is not effective or is not otherwise available for the
issuance of the Conversion Shares or any prospectus contained therein is not
available for use, the Company shall immediately notify the holders of the
Convertible Notes in writing that the Registration Statement is not then
effective or a prospectus contained therein is not available for use and
thereafter shall promptly notify such holders when the Registration Statement is
effective again and available for the issuance of the Conversion Shares or such
prospectus is again available for use.

 



 14

 



 

(b) Amendments to the Registration Statement; Prospectus Supplements; Free
Writing Prospectuses.

 

(i) Except as provided in this Agreement and other than periodic reports
required to be filed pursuant to the 1934 Act, the Company shall not file with
the SEC any amendment to the Registration Statement that relates to the Buyer,
this Agreement or the other Transaction Documents or the transactions
contemplated hereby or thereby or file with the SEC any Prospectus Supplement
that relates to the Buyer, this Agreement or the other Transaction Documents or
the transactions contemplated hereby or thereby with respect to which (a) the
Buyer shall not previously have been advised, (b) the Company shall not have
given due consideration to any comments thereon received from the Buyer or its
counsel, or (c) the Buyer shall reasonably object after being so advised, unless
the Company reasonably has determined that it is necessary to amend the
Registration Statement or make any supplement to the Prospectus to comply with
the 1933 Act or any other applicable law or regulation, in which case the
Company shall promptly (but in no event later than 24 hours) so inform the
Buyer, the Buyer shall be provided with a reasonable opportunity to review and
comment upon any disclosure relating to the Buyer and the Company shall
expeditiously furnish to the Buyer an electronic copy thereof. In addition, for
so long as, in the reasonable opinion of counsel for the Buyer, the Prospectus
(or in lieu thereof, the notice referred to in Rule 173(a) under the 1933 Act)
is required to be delivered in connection with any acquisition or sale of the
Convertible Notes or the Conversion Shares by the Buyer, the Company shall not
file any Prospectus Supplement with respect to such securities without
delivering or making available a copy of such Prospectus Supplement, together
with the Prospectus, to the Buyer promptly.

 

(ii) The Company has not made, and agrees that unless it obtains the prior
written consent of the Buyer it will not make, an offer relating to the
Securities that would constitute an “issuer free writing prospectus” as defined
in Rule 433 promulgated under the 1933 Act (an “Issuer Free Writing Prospectus”)
or that would otherwise constitute a “free writing prospectus” as defined in
Rule 405 promulgated under the 1933 Act (a “Free Writing Prospectus”) required
to be filed by the Company or the Buyer with the SEC or retained by the Company
or the Buyer under Rule 433 under the 1933 Act. The Buyer has not made, and
agrees that unless it obtains the prior written consent of the Company it will
not make, an offer relating to the Securities that would constitute a Free
Writing Prospectus required to be filed by the Company with the SEC or retained
by the Company under Rule 433 under the 1933 Act. Any such Issuer Free Writing
Prospectus or other Free Writing Prospectus consented to by the Buyer or the
Company is referred to in this Agreement as a “Permitted Free Writing
Prospectus.” The Company agrees that (x) it has treated and will treat, as the
case may be, each Permitted Free Writing Prospectus as an Issuer Free Writing
Prospectus and (y) it has complied and will comply, as the case may be, with the
requirements of Rules 164 and 433 under the 1933 Act applicable to any Permitted
Free Writing Prospectus, including in respect of timely filing with the SEC,
legending and record keeping.

 



 15

 



 

(c) Prospectus Delivery. As soon as practicable after execution of this
Agreement the Company shall file, a Prospectus Supplement with respect to the
Securities to be issued on the Closing Date, as required under, and in
conformity with, the 1933 Act, including Rule 424(b) thereunder. The Company
shall provide the Buyer a reasonable opportunity to comment on a draft of each
Prospectus Supplement and any Issuer Free Writing Prospectus, shall give due
consideration to all such comments and, subject to the provisions of Section
4(b) hereof, shall deliver or make available to the Buyer, without charge, an
electronic copy of each form of Prospectus Supplement, together with the
Prospectus, and any Permitted Free Writing Prospectus on the Closing Date. The
Company consents to the use of the Prospectus (and of any Prospectus Supplements
thereto) in accordance with the provisions of the 1933 Act and with the
securities or “blue sky” laws of the jurisdictions in which the Securities may
be sold by the Buyer, in connection with the offering and sale of the Securities
and for such period of time thereafter as the Prospectus (or in lieu thereof,
the notice referred to in Rule 173(a) under the 1933 Act) is required by the
1933 Act to be delivered in connection with sales of the Securities. If during
such period of time any event shall occur that in the judgment of the Company
and its counsel is required to be set forth in the Registration Statement or the
Prospectus or any Permitted Free Writing Prospectus or should be set forth
therein in order to make the statements made therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading, or if it is necessary to amend the Registration Statement or
supplement or amend the Prospectus or any Permitted Free Writing Prospectus to
comply with the 1933 Act or any other applicable law or regulation, the Company
shall forthwith prepare and, subject to Section 4(b) above, file with the SEC an
appropriate amendment to the Registration Statement or Prospectus Supplement to
the Prospectus (or supplement to the Permitted Free Writing Prospectus) and
shall expeditiously furnish or make available to the Buyer an electronic copy
thereof.

 

(d) Stop Orders. The Company shall advise the Buyer as soon as practicable and
shall confirm such advice in writing: (i) of the Company’s receipt of notice of
any request by the SEC for amendment of or a supplement to the Registration
Statement, the Prospectus, any Permitted Free Writing Prospectus or for any
additional information; (ii) of the Company’s receipt of notice of the issuance
by the SEC of any stop order suspending the effectiveness of the Registration
Statement or prohibiting or suspending the use of the Prospectus or any
Prospectus Supplement, or of the suspension of qualification of the Convertible
Notes for offering or sale in any jurisdiction, or the initiation or
contemplated initiation of any proceeding for such purpose; (iii) of the Company
becoming aware of the happening of any event, which makes any statement of a
material fact made in the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus untrue or which requires the making of any
additions to or changes to the statements then made in the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus in order to
state a material fact required by the 1933 Act to be stated therein or necessary
in order to make the statements then made therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading, or of the necessity to amend the Registration Statement or
supplement the Prospectus or any Permitted Free Writing Prospectus to comply
with the 1933 Act or any other law or (iv) if at any time following the date
hereof the Registration Statement is not effective or is not otherwise available
for the issuance of the Conversion Shares or any Prospectus contained therein is
not available for use for any other reason. The Company shall not be required to
disclose to the Buyer the substance or specific reasons of any of the events set
forth in clauses (i) through (iv) of the immediately preceding sentence, but
rather, shall only be required to disclose that the event has occurred.
Thereafter, the Company shall promptly notify such holders when the Registration
Statement, the Prospectus, any Permitted Free Writing Prospectus and/or any
amendment or supplement thereto, as applicable, is effective and available for
the issuance of the Conversion Shares. If at any time the SEC shall issue any
stop order suspending the effectiveness of the Registration Statement or
prohibiting or suspending the use of the Prospectus or any Prospectus
Supplement, the Company shall use its reasonable best efforts to obtain the
withdrawal of such order at the earliest possible time.

 



 16

 



 

(e) Blue Sky. The Company, on or before the Closing Date, shall take such action
as the Company shall reasonably determine is necessary in order to obtain an
exemption for, or to, qualify the Securities for sale to the Buyers at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Buyers on or prior to the Closing Date. Without limiting any other obligation of
the Company under this Agreement, the Company shall timely make all filings and
reports relating to the offer and sale of the Securities required under all
applicable securities laws (including, without limitation, all applicable
federal securities laws and all applicable “Blue Sky” laws), and the Company
shall comply with all applicable federal, state and local laws, statutes, rules,
regulations and the like relating to the offering and sale of the Securities to
the Buyers.

 

(f) Reporting Status. Until the date on which no Convertible Notes are
outstanding (the “Reporting Period”), the Company shall timely file (or obtain
an extension in respect thereof and file within such extension period) all
reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require such reports or would otherwise permit such termination.

 

(g) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for repayment of indebtedness and general corporate purposes.

 

(h) Financial Information. The Company agrees to send the following to each
Buyer during the Reporting Period, unless filed with the SEC through EDGAR and
are available to the public through the EDGAR system, (i) within two (2)
Business Days after the filing thereof with the SEC, a copy of its Annual
Reports on Form 10-K and Quarterly Reports on Form 10-Q, any interim reports or
any consolidated balance sheets, income statements, stockholders’ equity
statements and/or cash flow statements for any period other than annual, any
Current Reports on Form 8-K and any registration statements (other than on Form
S-8) or amendments filed pursuant to the 1933 Act, (ii) on the same day as the
release thereof, facsimile copies of all press releases issued by the Company or
any of its Subsidiaries and (iii) copies of any notices and other information
made available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.

 

(i) Listing. The Company shall promptly (but in no event later than the Closing
Date) secure the listing or designation for quotation (as the case may be) of
all of the Underlying Securities upon each national securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed
or designated for quotation (as the case may be) (subject to official notice of
issuance) and shall use reasonable best efforts to maintain such listing or
designation for quotation (as the case may be) of all Underlying Securities from
time to time issuable under the terms of the Transaction Documents on such
national securities exchange or automated quotation system. The Company shall
use reasonable best efforts to maintain the Common Stock’s listing or
authorization for quotation (as the case may be) on the Principal Market, The
New York Stock Exchange, the NYSE MKT, the Nasdaq Global Market or the Nasdaq
Global Select Market (each, an “Eligible Market”). Neither the Company nor any
of its Subsidiaries shall take any action which could be reasonably expected to
result in the delisting or suspension of the Common Stock on an Eligible Market.
The Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4(i). “Underlying Securities” means the (i)
Conversion Shares, and (ii) any capital stock of the Company issued or issuable
with respect to the Conversion Shares, or the Convertible Notes, respectively,
including, without limitation, (1) as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise and (2)
shares of capital stock of the Company into which the shares of Common Stock are
converted or exchanged and shares of capital stock of a successor entity into
which the shares of Common Stock are converted or exchanged, in each case,
without regard to any limitations on conversion of the Convertible Notes.

 



 17

 



 

(j) Fees. The Company shall pay on the Closing Date all expenses incident to the
performance of the obligations of the Company under this Agreement, including,
but not limited to: (a) all filing fees and communication expenses relating to
the registration of the Securities with the SEC; (b) reserved; (c) all fees and
expenses relating to the listing of all such Common Stock underlying the
Securities on the Principal Market and such other stock exchanges as the Company
determines; (d) all fees, expenses and disbursements relating to the
registration or qualification of the Securities under the “blue sky” securities
laws of such states and other jurisdictions as the Company may reasonably
designate; (e) all fees, expenses and disbursements relating to the
registration, qualification or exemption of the Securities under the securities
laws of such foreign jurisdictions as the Company may reasonably designate; (f)
the costs of all mailing and printing of the placement documents (including,
without limitation, this Agreement and any Blue Sky Surveys), Registration
Statements, Prospectuses and all amendments, supplements and exhibits thereto
and as many preliminary and final Prospectuses as the Company may reasonably
deem necessary; (g) the costs and expenses of the Company’s financial public
relations firm; (h) the costs of preparing, printing and delivering certificates
representing the Securities; (i) fees and expenses of the Company’s transfer
agent or DTC (as defined below); (j) reserved; (k) the fees and expenses of the
Company’s accountants; and (l) the fees and expenses of the Company’s legal
counsel and other agents and representatives. Such fees may be withheld at the
request of the Company from the Purchase Price at any Closing. The Company shall
pay, and hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, reasonable attorneys’ fees and out-of-pocket
expenses) arising in connection with any claim relating to payment relating to
subpart (i) above. Except as otherwise set forth in the Transaction Documents,
each party to this Agreement shall bear its own expenses in connection with the
sale of the Securities to the Buyers.

 

(k) Pledge of Securities. Notwithstanding anything to the contrary contained in
this Agreement, the Company acknowledges and agrees that the Securities may be
pledged by a Buyer in connection with a bona fide margin agreement or other loan
or financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Buyer affecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document. The Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by a Buyer.

 



 18

 



 

(l) Disclosure of Transactions and Other Material Information. The Company
shall, within the time required under the 1934 Act, file a Current Report on
Form 8-K describing all the material terms of the transactions contemplated by
the Transaction Documents in the form required by the 1934 Act and attaching all
the material Transaction Documents (including, without limitation, this
Agreement (including all attachments, the “8-K Filing”). From and after the
filing of the 8-K Filing, the Company shall have disclosed all material,
non-public information (if any) delivered to any of the Buyers by the Company or
any of its Subsidiaries, or any of their respective officers, directors,
employees or agents in connection with the transactions contemplated by the
Transaction Documents. In addition, effective upon the filing of the 8-K Filing,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement with respect to the transactions contemplated
under the Transaction Documents, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Buyers or any
of their affiliates, on the other hand, shall terminate. In the event of a
breach of any of the foregoing covenants by the Company, any of its
Subsidiaries, or any of its or their respective officers, directors, employees
and agents (as determined in the reasonable good faith judgment of such Buyer),
in addition to any other remedy provided herein or in the Transaction Documents,
such Buyer shall have the right to make a public disclosure, in the form of a
press release, public advertisement or otherwise, of such material, non-public
information, as applicable, without the prior approval by the Company, any of
its Subsidiaries, or any of its or their respective officers, directors,
employees or agents; provided the Buyer shall have first provided written notice
to the Company that it believes it has received information that constitutes
material, non-public information, the Company shall have at least 48 hours to
publicly disclose such material, non-public information prior to any such
disclosure by the Buyer or demonstrate to the Buyer in writing why such
information does not constitute material, non-public information, and (assuming
the Buyer and Buyer’s counsel disagree with the Company’s determination) the
Company shall have failed to publicly disclose such material, non-public
information within such time period. No Buyer shall have any liability to the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders or agents, for any such disclosure. To the
extent that the Company delivers any material, non-public information to a Buyer
without such Buyer’s consent, the Company hereby covenants and agrees that such
Buyer shall not have any duty of confidentiality with respect to, or a duty not
to trade on the basis of, such material, non-public information. Subject to the
foregoing, neither the Company, its Subsidiaries nor any Buyer shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of any Buyer, to make any press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith and (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) each
Buyer shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release). Notwithstanding
anything contained in this Agreement to the contrary and without implication
that the contrary would otherwise be true, the Company expressly acknowledges
and agrees that no Buyer has had, and no Buyer shall have (unless expressly
agreed to by a particular Buyer after the date hereof in a written definitive
and binding agreement executed by the Company and such particular Buyer (it
being understood and agreed that no Buyer may bind any other Buyer with respect
thereto)), any duty of confidentiality with respect to, or a duty not to trade
on the basis of, any material, non-public information regarding the Company or
any of its Subsidiaries.

 

 19

 



 

(m) Reserved.

 

(n) Reservation of Shares. So long as any of the Convertible Notes remain
outstanding, the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance, shares of Common Stock in
an amount no less than the Required Reserve Amount. If at any time the number of
shares of Common Stock authorized and reserved for issuance is not sufficient to
meet the Required Reserved Amount, the Company will promptly take all corporate
action necessary to authorize and reserve a sufficient number of shares,
including, without limitation, calling a special meeting of stockholders to
authorize additional shares to meet the Company’s obligations pursuant to the
Transaction Documents, in the case of an insufficient number of authorized
shares, obtaining stockholder approval of an increase in such authorized number
of shares, and voting the management shares of the Company in favor of an
increase in the authorized shares of the Company to ensure that the number of
authorized shares is sufficient to meet the Required Reserved Amount.

 

(o) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
Governmental Entity, except where such violations would not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.

 

(p) Reserved.

 

(q) Reserved.

 

(r) Passive Foreign Investment Company. The Company shall conduct its business
in such a manner as will ensure that the Company will not be deemed to
constitute a passive foreign investment company within the meaning of Section
1297 of the U.S. Internal Revenue Code of 1986, as amended.

 

(s) Reserved.

 

(t) Reserved.

 

(u) Reserved.

 

(v) Reserved.

 

(w) Reserved.

 



 20

 



 

(x) Conversion and Exercise Procedures. The form of Notice of Conversion
included in the Convertible Notes sets forth the totality of the procedures
required of the Buyers in order to convert the Convertible Notes. No legal
opinion, other information or instructions shall be required of the Buyers to
convert their Convertible Notes. The Company shall honor conversions of the
Convertible Notes and shall deliver the Conversion Shares in accordance with the
terms, conditions and time periods set forth in the Convertible Notes.

 

(y) No Net Short Sales. From the date of this Agreement until such time as the
Buyer no longer holds any Securities, neither the Buyer nor any of its agents,
representatives or affiliates nor any entity managed or controlled by the Buyer
(collectively, the “Restricted Persons” and each of the foregoing is referred to
herein as a “Restricted Person”) shall maintain, in the aggregate, a Net Short
Position. For purposes hereof, a “Net Short Position” by a Restricted Person
means a position whereby such Restricted Person has executed one or more sales
of Common Stock that is marked as a short sale (but not including any sale
marked “short exempt”) and that is executed at a time when such Restricted
Person does not have an equivalent offsetting long position in the Common Stock
(or is deemed to have a long position hereunder or otherwise in accordance with
Regulation SHO under the 1934 Act); provided, further that no “short sale” shall
be deemed to exist as a result of any failure by the Company (or its agents) to
deliver Conversion Shares, upon conversion of the Convertible Notes, to any
Restricted Person exercising such Convertible Notes, as applicable. For purposes
of determining whether a Restricted Person has an equivalent offsetting long
position in the Common Stock, such Restricted Person shall be deemed to hold
“long” all Common Stock that is either (i) then owned by such Restricted Person,
if any, or (ii) then issuable to such Restricted Person as Conversion Shares
pursuant to the terms of the Convertible Notes then held by such Restricted
Person, if any, (without regard to any limitations on conversion set forth in
the Convertible Notes and giving effect to any conversion price adjustments that
would take effect given only the passage of time). Notwithstanding the
foregoing, nothing contained herein shall (without implication that the contrary
would otherwise be true) prohibit any Restricted Person from selling “long” (as
defined under Rule 200 promulgated under Regulation SHO under the 1934 Act) the
Securities or any other Common Stock then owned by such Restricted Person.

 

(z) Reserved.

 

(aa) Reserved.

 

(bb) Reserved.

 

(cc) Reserved.

 



 21

 



 

5. REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Convertible Notes in which the Company
shall record the name and address of the Person in whose name the Convertible
Notes have been issued (including the name and address of each transferee), the
number of the Convertible Notes held by such Person and the number of Conversion
Shares issuable upon conversion of the Convertible Notes. The Company shall keep
the register open and available at all times during business hours for
inspection of any Buyer or its legal representatives.

 

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to West Coast Stock Transfer, Inc. (together with any subsequent
transfer agent, the “Transfer Agent”) in the form previously provided to the
Company (the “Irrevocable Transfer Agent Instructions”) to issue certificates or
credit shares to the applicable balance accounts at Depository Trust Company
(“DTC”), as applicable, registered in the name of each Buyer or its respective
nominee(s), for the Securities in such amounts as specified from time to time by
each Buyer to the Company upon delivery of the Convertible Notes, conversion of
the Convertible Notes, or issuance pursuant to the Convertible Notes (as the
case may be). The Company represents and warrants that no instruction other than
the Irrevocable Transfer Agent Instructions referred to in this Section 5(b)
will be given by the Company to the Transfer Agent with respect to the
Securities, and that the Securities shall otherwise be freely transferable on
the books and records of the Company. If a Buyer effects a sale, assignment or
transfer of the Securities, the Company shall permit the transfer and shall
promptly instruct the Transfer Agent to issue one or more certificates or credit
shares to the applicable balance accounts at DTC in such name and in such
denominations as specified by such Buyer to effect such sale, transfer or
assignment. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to each Buyer. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 5(b) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5(b), that
each Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required. The Company shall cause its counsel to
issue the legal opinion referred to in the Irrevocable Transfer Agent
Instructions to the Transfer Agent to the extent required or requested by the
Transfer Agent. Any fees (with respect to the Transfer Agent, counsel to the
Company or otherwise) associated with the issuance of such opinion shall be
borne by the Company.

 

(c) Legends. Certificates and any other instruments evidencing the Convertible
Notes and the Conversion Shares shall not bear any restrictive or other legend,
except as may be specified in the Convertible Notes.

 



 22

 



  

6. CLOSING CONDITIONS.

 

(a) Conditions of Buyers’ Obligations. The obligations of the Buyers to purchase
and pay for the Convertible Notes, as provided herein, shall be subject to (i)
the continuing accuracy of the representations and warranties of the Company as
of the date hereof and as of the Closing Date; (ii) the accuracy of the
statements of officers of the Company made pursuant to the provisions hereof;
(iii) the performance by the Company of its obligations hereunder; and (iv) the
following conditions:

 

(b) Regulatory Matters.

 

(i) Effectiveness of Registration Statement; Rule 430B Information. The
Registration Statement has been declared effective by the SEC under the 1933 Act
and, at the Closing Date, no stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto has been issued
under the 1933 Act, no order preventing or suspending the use of any Preliminary
Prospectus or the Prospectus has been issued and no proceedings for any of those
purposes have been instituted or are pending or, to the Company’s knowledge,
contemplated by the SEC. The Company has complied with each request (if any)
from the SEC for additional information. The Prospectus containing the Rule 430B
Information shall have been filed with the SEC in the manner and within the time
frame required by Rule 424(b) (without reliance on Rule 424(b)(8)) or a
post-effective amendment providing such information shall have been filed with,
and declared effective by, the SEC in accordance with the requirements of Rule
430B.

 

(ii) Reserved.

 

(iii) Principal Market Clearance. On the Closing Date, the Company’s shares of
Common Stock shall have been approved for listing on the Principal Market,
subject only to official notice of issuance.

 

(iv) No Integrated Offering. Neither the Company nor any of its officers,
directors, employees or affiliates shall have made or shall be making any offer
or sale of any securities which are required to be “integrated” pursuant to the
1933 Act (or the rules and regulations of the SEC promulgated thereunder) with
the offer and sale of the Convertible Notes.

 

(b) Reserved.

 

(c) Reserved.

 



 23

 



 

(d) No Material Changes. Prior to and on the Closing Date, if any: (i) there
shall have been no material adverse change or development involving a
prospective material adverse change in the condition or prospects or the
business activities, financial or otherwise, of the Company from the latest
dates as of which such condition is set forth in the Registration Statement, the
Base Prospectus, any Issuer Free Writing Prospectus and Prospectus Supplement;
(ii) no action, suit or proceeding, at law or in equity, shall have been pending
or threatened against the Company or any Insider before or by any court or
federal or state commission, board or other administrative agency wherein an
unfavorable decision, ruling or finding may materially adversely affect the
business, operations, prospects or financial condition or income of the Company,
except as set forth in the Registration Statement, the Base Prospectus, any
Issuer Free Writing Prospectus and Prospectus Supplement; (iii) no stop order
shall have been issued under the Securities Act and no proceedings therefor
shall have been initiated or threatened by the SEC; and (iv) the Registration
Statement, the Base Prospectus, any Issuer Free Writing Prospectus and
Prospectus Supplement and any amendments or supplements thereto shall contain
all material statements which are required to be stated therein in accordance
with the 1933 Act and the rules and regulations of the SEC promulgated
thereunder and shall conform in all material respects to the requirements of the
1933 Act and the rules and regulations of the SEC promulgated thereunder, and
neither the Registration Statement, the Base Prospectus, any Issuer Free Writing
Prospectus nor the Prospectus Supplement nor any amendment or supplement thereto
shall contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

7. TERMINATION.

 

In the event that the Closing shall not have occurred with respect to a Buyer
within three (3) business days after the date hereof, then either the Company or
such Buyer, by written notice, shall have the right to terminate its obligations
under this Agreement with respect to itself at any time on or after the close of
business on such date without liability of any party to any other party;
provided, however, (i) the right to terminate this Agreement under this Section
7 shall not be available to any party if the failure of the transactions
contemplated by this Agreement to have been consummated by such date is the
result of such party’s breach of this Agreement and (ii) the abandonment of the
sale and purchase of the Convertible Notes shall be applicable only to such
Buyer providing such written notice; provided further that no such termination
shall affect any obligation of the Company under this Agreement to reimburse
such Buyer for the expenses described in Section 4(j) above. Nothing contained
in this Section 7 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents.

 



 24

 



 

8. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY
OTHER TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY
OR THEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 

(c) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 



 25

 



 

(d) Severability; Maximum Payment Amount. If any provision of this Agreement is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). Notwithstanding anything to the contrary contained
in this Agreement or any other Transaction Document (and without implication
that the following is required or applicable), it is the intention of the
parties that in no event shall amounts and value paid by the Company and/or any
of its Subsidiaries (as the case may be), or payable to or received by any of
the Buyers, under the Transaction Documents (including without limitation, any
amounts that would be characterized as “interest” under applicable law) exceed
amounts permitted under any applicable law. Accordingly, if any obligation to
pay, payment made to any Buyer, or collection by any Buyer pursuant to the
Transaction Documents is finally judicially determined to be contrary to any
such applicable law, such obligation to pay, payment or collection shall be
deemed to have been made by mutual mistake of such Buyer, the Company and its
Subsidiaries and such amount shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by the applicable law. Such adjustment shall
be effected, to the extent necessary, by reducing or refunding, at the option of
such Buyer, the amount of interest or any other amounts which would constitute
unlawful amounts required to be paid or actually paid to such Buyer under the
Transaction Documents. For greater certainty, to the extent that any interest,
charges, fees, expenses or other amounts required to be paid to or received by
such Buyer under any of the Transaction Documents or related thereto are held to
be within the meaning of “interest” or another applicable term to otherwise be
violative of applicable law, such amounts shall be pro-rated over the period of
time to which they relate.

 

(e) Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyers, the Company, their affiliates and Persons
acting on their behalf solely with respect to the matters contained herein and
therein, and this Agreement, the other Transaction Documents, the schedules and
exhibits attached hereto and thereto and the instruments referenced herein and
therein contain the entire understanding of the parties solely with respect to
the matters covered herein and therein; provided, however, nothing contained in
this Agreement or any other Transaction Document shall (or shall be deemed to)
(i) have any effect on any agreements any Buyer has entered into with the
Company or any of its Subsidiaries prior to the date hereof with respect to any
prior investment made by such Buyer in the Company or (ii) waive, alter, modify
or amend in any respect any obligations of the Company or any of its
Subsidiaries, or any rights of or benefits to any Buyer or any other Person, in
any agreement entered into prior to the date hereof between or among the Company
and/or any of its Subsidiaries and any Buyer and all such agreements shall
continue in full force and effect. Except as specifically set forth herein or
the other Transaction Documents, neither the Company nor any Buyer makes any
representation, warranty, covenant or undertaking with respect to such matters.
For clarification purposes, the Recitals are part of this Agreement. No
provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and each of the Buyers. No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party. No consideration shall be offered or paid to any Person to
amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration also is offered to all of
the parties to the Transaction Documents or all holders of Convertible Notes (as
the case may be). The Company has not, directly or indirectly, made any
agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no Buyer has made any commitment or
promise or has any other obligation to provide any financing to the Company, any
Subsidiary or otherwise. As a material inducement for each Buyer to enter into
this Agreement, the Company expressly acknowledges and agrees that (i) no due
diligence or other investigation or inquiry conducted by a Buyer, any of its
advisors or any of its representatives shall affect such Buyer’s right to rely
on, or shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement or any
other Transaction Document, (ii) nothing contained in the Registration
Statement, the Prospectus or the Prospectus Supplement shall affect such Buyer’s
right to rely on, or shall modify or qualify in any manner or be an exception to
any of, the Company’s representations and warranties contained in this Agreement
or any other Transaction Document and (iii) unless a provision of this Agreement
or any other Transaction Document is expressly preceded by the phrase “except as
disclosed in the SEC Reports,” nothing contained in any of the SEC Reports shall
affect such Buyer’s right to rely on, or shall modify or qualify in any manner
or be an exception to any of, the Company’s representations and warranties
contained in this Agreement or any other Transaction Document.

 



 26

 



 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with an overnight
courier service with next day delivery specified, in each case, properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

If to the Company:

 

Terra Tech Corp.

4700 Von Karman Ave, Suite 110

Newport Beach, CA 92660

Attn: Derek Peterson, Chief Executive Officer

 

If to a Buyer, to its address, email address, or facsimile number set forth on
its signature page hereto.

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including, as contemplated below, any assignee of any of the Securities. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each of the Buyers, including, without
limitation, by way of a Fundamental Transaction (as defined in the Convertible
Notes) (unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Convertible Notes). A Buyer
may assign some or all of its rights hereunder in connection with any transfer
of any of its Securities without the consent of the Company, provided that such
assignee agrees in writing to be bound with respect to the transferred
Securities, in which event such assignee shall be deemed to be a “Buyer”
hereunder with respect to such assigned rights.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than the Indemnitees referred to in Section 8(k).

 

(i) Survival. The representations, warranties, agreements and covenants shall
survive the Closing. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 



 27

 



 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k) Indemnification.

 

(i) In consideration of each Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities thereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless each Buyer and all of its
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (i)
any misrepresentation or breach of any representation or warranty made by the
Company or any Subsidiary in any of the Transaction Documents, (ii) any breach
of any covenant, agreement or obligation of the Company or any Subsidiary
contained in any of the Transaction Documents or (iii) any cause of action,
suit, proceeding or claim brought or made against such Indemnitee by a third
party (including for these purposes a derivative action brought on behalf of the
Company or any Subsidiary) or which otherwise involves such Indemnitee that
arises out of or results from (A) the execution, delivery, performance or
enforcement of any of the Transaction Documents, (B) any transaction financed or
to be financed in whole or in part, directly or indirectly, with the proceeds of
the issuance of the Securities, (C) any disclosure properly made by such Buyer
pursuant to Section 4(l), or (D) the status of such Buyer either as an investor
in the Company pursuant to the transactions contemplated by the Transaction
Documents or as a party to this Agreement (including, without limitation, as a
party in interest or otherwise in any action or proceeding for injunctive or
other equitable relief); provided, however, that the indemnity contained in
clause (iii) above shall not apply to any Indemnified Liabilities which directly
and primarily result from the fraud, gross negligence or willful misconduct of
an Indemnitee. To the extent that the foregoing undertaking by the Company may
be unenforceable for any reason, the Company shall make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.

 



 28

 



 

(ii) Promptly after receipt by an Indemnitee under this Section 8(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim in respect thereof is to be made against the Company under this
Section 8(k), deliver to the Company a written notice of the commencement
thereof, and the Company shall have the right to participate in, and, to the
extent the Company so desires, to assume control of the defense thereof with
counsel mutually satisfactory to the Company and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of such counsel to be paid by the Company if: (i) the
Company has agreed in writing to pay such fees and expenses; (ii) the Company
shall have failed after a reasonable period of time to assume the defense of
such Indemnified Liability and to employ counsel reasonably satisfactory to such
Indemnitee in any such Indemnified Liability; or (iii) the named parties to any
such Indemnified Liability (including any impleaded parties) include both such
Indemnitee and the Company, and such Indemnitee shall have been advised by
counsel, in its reasonable opinion, that a material conflict of interest on any
material issue is likely to exist if the same counsel were to represent such
Indemnitee and the Company (in which case, if such Indemnitee notifies the
Company in writing that it elects to employ separate counsel at the expense of
the Company, then the Company shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Company); provided
further, that in the case of clauses (i), (ii) and (iii) above the Company shall
not be responsible for the reasonable fees and expenses of more than one (1)
separate legal counsel for such Indemnitee. The Indemnitee shall reasonably
cooperate with the Company in connection with any negotiation or defense of any
such action or Indemnified Liability by the Company and shall furnish to the
Company all information reasonably available to the Indemnitee which relates to
such action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 8(k), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.

 

(iii) The indemnification required by this Section 8(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

 

(iv) The indemnity agreement contained herein shall be in addition to (A) any
cause of action or similar right of the Indemnitee against the Company or
others, and (B) any liabilities the Company may be subject to pursuant to the
law.

 



 29

 



  

(l) Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement. It
is expressly understood and agreed that for all purposes of this Agreement, and
without implication that the contrary would otherwise be true, neither
transactions nor purchases nor sales shall include the location and/or
reservation of borrowable shares of Common Stock.

 

(m) Remedies. Each Buyer, and in the event of assignment by Buyer of its rights
and obligations hereunder, each assignee of Securities, shall have all rights
and remedies set forth in the Transaction Documents and all of the rights which
such holders have under any law. Any Person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. Furthermore, the Company recognizes that in the
event that it or any Subsidiary fails to perform, observe, or discharge any or
all of its or such Subsidiary’s (as the case may be) obligations under the
Transaction Documents, any remedy at law may prove to be inadequate relief to
the Buyers. The Company therefore agrees that the Buyers shall be entitled to
seek specific performance and/or temporary, preliminary and permanent injunctive
or other equitable relief from any court of competent jurisdiction in any such
case without the necessity of proving actual damages and without posting a bond
or other security. The remedies provided in this Agreement and the other
Transaction Documents shall be cumulative and in addition to all other remedies
available under this Agreement and the other Transaction Documents, at law or in
equity (including a decree of specific performance and/or other injunctive
relief).

 

(n) Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Transaction Documents, whenever
any Buyer exercises a right, election, demand or option under a Transaction
Document and the Company does not timely perform its related obligations within
the periods therein provided, then such Buyer may rescind or withdraw, in its
sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.

 

(o) Payment Set Aside; Currency. To the extent that the Company makes a payment
or payments to any Buyer hereunder or pursuant to any of the other Transaction
Documents or any of the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred. Unless otherwise expressly indicated, all dollar
amounts referred to in this Agreement and the other Transaction Documents are in
United States Dollars (“U.S. Dollars”), and all amounts owing under this
Agreement and all other Transaction Documents shall be paid in U.S. Dollars. All
amounts denominated in other currencies (if any) shall be converted into the
U.S. Dollar equivalent amount in accordance with the Exchange Rate on the date
of calculation. “Exchange Rate” means, in relation to any amount of currency to
be converted into U.S. Dollars pursuant to this Agreement, the U.S. Dollar
exchange rate as published in the Wall Street Journal on the relevant date of
calculation.

 



 30

 



 

(p) Reserved.

 

(q) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under the Transaction Documents are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Buyers are in any way acting
in concert or as a group or entity with respect to such obligations or the
transactions contemplated by the Transaction Documents, and the Company shall
not assert any such claim with respect to such obligations or the transactions
contemplated by the Transaction Documents. The decision of each Buyer to
purchase Securities pursuant to the Transaction Documents has been made by such
Buyer independently of any other Buyer. Each Buyer acknowledges that no other
Buyer has acted as agent for such Buyer in connection with such Buyer making its
investment hereunder and that no other Buyer will be acting as agent of such
Buyer in connection with monitoring such Buyer’s investment in the Securities or
enforcing its rights under the Transaction Documents. The Company and each Buyer
confirms that each Buyer has independently participated with the Company in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Buyer shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose. The use of a single agreement to effectuate the
purchase and sale of the Securities contemplated hereby was solely in the
control of the Company, not the action or decision of any Buyer, and was done
solely for the convenience of the Company and not because it was required or
requested to do so by any Buyer. It is expressly understood and agreed that each
provision contained in this Agreement and in each other Transaction Document is
between the Company and a Buyer, solely, and not between the Company and the
Buyers collectively and not between and among the Buyers.

 

[Signature pages follow]

 



 31

 



 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.  

 



 

Terra Tech Corp.

  

 

By:

Name:

Derek Peterson

Title:

Chief Executive Officer



 



 32

 



 

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: ________________________________________________________

 

Signature of Authorized Signatory of Purchaser:
__________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Authorized Signatory:
_____________________________________________

 

Facsimile Number of Authorized Signatory:
__________________________________________

 

Address for Notice to Purchaser:

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

Closing Subscription Amount: _____________

 

EIN Number: _______________________

 



 33

 



 

SCHEDULE OF BUYERS

 



(1)

(2)

(3)

Buyer

Amount of Convertible

Notes

Purchase
Price



 



 34

 



  

Exhibit A

 

Form of Convertible Note

 

 

 



35



 